Citation Nr: 1412554	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure. 

3. Entitlement to service connection for visual impairment, claimed as glaucoma, retinopathy and vision problems, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2008 and November 2010, the Board remanded the claims on appeal to the agency of original jurisdiction for additional development of the evidence, and they now return to the Board for appellate review.   

In August 2008, the Veteran testified during a hearing before a Veterans Law Judge who is no longer with the Board.  He then indicated that he wanted to testify at another hearing before a different VLJ.  38 C.F.R. § 20.717.  That hearing occurred in December 2013 before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The issues on appeal are REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the November 2008 remand, the RO was instructed to investigate and develop the Veteran's allegations of Agent Orange exposure in Thailand and Vietnam.  In the November 2010 remand, the Board found that not all procedures had been followed.  Specifically, no request for verification of herbicide exposure, particularly for the January 1970 to March 1970 time frame, had been sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  In October 2011, JSRRC indicated that it was unable to document that any personnel assigned to the Veteran's unit had landed in the Republic of Vietnam during the January 1970 to March 1970 time period.  

However, at his December 2013 hearing, the Veteran testified to having delivered messages to Da Nang in May 1969 and then to Long Binh and/or Cam Ranh Bay in the fall, around the Thanksgiving holiday.  In light of this testimony, the Board determines that another request must be made of JSRRC that considers these additional time frames.

Accordingly, the case is REMANDED for the following action:

1. The RO should send a request to the JSRRC for information regarding the activities of the unit to which the Veteran was assigned while he was stationed in Thailand. Particular information should be obtained regarding Task Force Alpha stationed at Nakhon Phanom Royal Thai Air Force Base in Thailand, with particular emphasis on the months of May 1969 and October 1969 to December 1969.

2. After completing the above development, and any other development deemed necessary, readjudicate the service connection issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


